Citation Nr: 1202840	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-37 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a post-surgical scar on the left abdomen.  

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease, status-post lumbar spine fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from November 2000 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to a higher initial rating for degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a 14.5 cm x 3 cm surgical scar on her abdomen that is productive of occasional itching/burning and is unsightly; the scar is superficial, is not unstable, is not deep, is not disfiguring, and is not productive of limitation of motion.  


CONCLUSION OF LAW

The criteria for a 10 percent initial evaluation for a superficial scar on the left abdomen have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7800-7804 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is represented by the Disabled American Veterans, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating.  Neither the Veteran nor her representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate her claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  


Analysis

The Veteran has a rather large abdominal scar on the left side as result of lumbar fusion surgery performed in service.  She is currently in receipt of a 10 percent evaluation for the scar, effective from the first day of her separation from active duty, and she contends, in essence, that the rating does not contemplate the severity of the condition.  

The Veteran's complaints center on the scar being itchy and unsightly.  Namely, she expresses her concern that she cannot wear things like two-piece swimsuits due to the large scar being prominent.  She does not contend that the scar is particularly painful; however, does note that she does feel an itching/burning sensation from time to time.  

The Veteran has had her scar examined on two separate occasions.  The earliest of these occurred in October 2008, and the post-surgical scar was noted to be present.  The scar was 14.5 cm long, with width ranging from 1 cm to 1.5 cm.  Keloid was present, and the skin was shiny with dark pigmentation.  There was a moderate elevation of the scar tissue consistent with keloid formation; however, there was no underlying tissue damage, with the scar expressly reported as being superficial.  No inflammation or edema was present except for the keloid formation.  

The most recent examination, dated in June 2009, also revealed the rather large post-surgical scar on the left side of the abdomen.  The scar was noted to be 14.5 cm long, and had a width of 3 cm (indicative of an increase in that area).  There was no tenderness to palpation, no limitation of motion associated with the scar, no underlying tissue damage, and no skin ulceration or breakdown over the scar.  Photographic evidence was associated with the claims file.  

The rating criteria for evaluating scars underwent a significant revision during the pendency of this appeal.  Unfortunately, the rating criteria change went into effect on October 23, 2008, and the regulation revision specifically forbids applying the new changes to ratings applicable before this date.  In this sense, the Board is prohibited by regulation from applying the new rating criteria for the period prior to October 23, 2008.  As the Veteran's appeal originates prior to this date, the Board must consider pre-revision criteria for this appeal, as well as the new criteria for the period subsequent to October 22, 2008.   See 38 C.F.R. § 4.118 (2011). 

Under the old criteria, superficial scars which are painful on examination warrant a maximum 10 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  This is the appropriate rating criteria for the Veteran's scar, as she has not been found to exhibit an unstable scar (i.e. one where there is underlying tissue damage), nor has her scar been found to be in excess of 144 square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7802, 7803 (2008).  As the Veteran's scar has been expressly found to be superficial and located on the abdomen, although somewhat large and with keloid formation, it is inappropriate to rate the scar as disfiguring or as deep/productive of limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 7801 (2008).  Thus, under the correctly-applied Code 7804, the Veteran is in receipt of the maximum schedular rating for pre-2008 criteria.  

For the portion of the appeal occurring subsequent to October 22, 2008, the Board may consider current rating criteria in evaluating the scar.  Again, as the Veteran's scar is superficial, not disfiguring, and is not deep/productive of limitation of motion, and is not in excess of 144 square inches, it is appropriate to the rate it under the newer version of Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7804 (2011).  This rating provides for a 10 percent evaluation when there is/are one or two scars present that is/are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  As with the earlier pre-revision criteria, an unstable scar is defined as one where there is a frequent loss of covering of skin over the scar.  Id.  In order to qualify for the next highest evaluation, the Veteran would need to have three or four painful or unstable scars.  Simply put, the Veteran does not have an unstable scar, but does have a single, keloid scar which is superficial and, while not consistently productive of pain, has been productive of itching/burning at times.  Thus, the requirements for a higher schedular evaluation for the period of October 23, 2008, to the present have not been met, and the 10 percent rating will be continued.  

As noted, the Veteran's disability picture is not so severe as to warrant a higher rating under pre- or post-revision criteria (for pre-October 2008 and post-October 2008 portions of the appeal).  The Veteran has the maximum schedular rating under "old" criteria, and under "new" considerations, does not exhibit the three or four service-connected superficial scars to merit an increase in rating to the next highest evaluation.  The Board also notes that the Veteran's main complaints center on the scar being somewhat itchy, as well as it being unsightly in more revealing clothing.  Although this is unfortunate, the disability picture is not so unique as to be considered outside of the norm.  Indeed, the disability associated with the scar is fully considered in the 10 percent rating assigned, and there does not appear to be any manifestations present which are so unique as to warrant a remand for a referral to VA's Director of Compensation for consideration of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 337  (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995); see also Thun v. Peake, 22 Vet. App. 111  (2008).  As this is the case, the claim for a higher initial rating must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365  (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a post-surgical scar on the left abdomen is denied.  



REMAND

The Veteran contends that her service-connected degenerative disc disease is of greater severity than the currently-assigned 10 percent evaluation (effective from the day following her separation from active duty).  Further development is necessary before a final adjudication can be made on this matter.  

The Veteran has been examined by VA on two separate occasions, with the earliest date of examination being in October 2008.  At that time, the Veteran's thoracolumbar range of motion was fully tested, and she was found to have forward flexion to 80 degrees which was limited by repetition of motion to 70 degrees.  No incapacitating episodes were noted; however, pain and fatigue were present as limiting factors in the Veteran's ability to compete range of motion exercises.

The Veteran posited disagreement with the rating established pursuant to this examination, alleging that her back pain was of a greater severity.  She was afforded a second VA examination in June 2009; however, the results of this examination, conducted by a VA physician's assistant are somewhat contradictory to earlier findings and the Veteran's continual assertions of limitation by pain.  Specifically, the Veteran's range of motion was found to be somewhat the same as in 2008; however, the examiner noted that there was no additional limitation presented by fatigue or weakness.  This is a curious finding given that the Veteran reported a near-constant pain of a 6/10 scale (with flares to 8/10) in her 2008 examination, which was categorized as more "dull" in nature at the more recent examination.  Moreover, in 2009,  the Veteran alleged that although she is not unable to work, her back pain is such that it prevents her from sitting for long periods and from working longer hours.  She stated that her ability to exercise is also limited, which is suggestive of a worsening of symptoms.  

Essentially, there appear to be at least some inconsistencies between the 2008 and 2009 findings, with both examination reports being rather dated.  In claims for an increase in rating, it is first and foremost a priority that the most current assessment of the disability picture be present in the claims file.  Accordingly, although the date of an examination is not, in itself, reason for remand, the Board has reason to conclude that the medical evidence does not reflect the most current assessment of the Veteran's service-connected low back disorder.  As such, the case will be remanded so that a current examination can be afforded addressing the severity of degenerative disc disease.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining the current severity of service-connected degenerative disc disease.  The examination report should contain range of motion findings as well as any other tests deemed necessary, and the examiner should specify as to what impact the Veteran's reported intensifying of pain has had in her ability to perform range of motion exercises (and, consequently, what is the impact on daily living).  The examiner should articulate if periods of physician-prescribed bed rest are/have been necessary, and should indicate what impact, if any, the Veteran's back disability has on her employment.  Detailed rationales should accompany any conclusions reached in the examination report.  

2.  Following any additional indicated development, readjudicate the issue on appeal.  Should the claim not be granted in the entirety, issue an appropriate statement of the case to the Veteran and her representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


